Citation Nr: 0201217
Decision Date: 02/06/02	Archive Date: 05/09/02

DOCKET NO. 00-12 098A              DATE FEB 06, 2003

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to waiver of recovery of an overpayment of improved
death pension benefits. 

REPRESENTATION 

Appellant represented by: The American Legion 

ATTORNEY FOR THE BOARD 

Hilary L. Goodman

INTRODUCTION

The veteran, who had active, honorable service from September 1940
to August 1945, died in February 1996.

This appeal arises from an August 1999 decision by the Committee on
Waivers and Compromises (Committee) located at the Department of
Veterans Affairs (VA) Regional Office (RO) in Los Angeles,
California. It was held that recovery of the overpayment of
improved death pension benefits would not be against equity and
good conscience. The amount of the overpayment is not in dispute.

It is herein noted that the appellant failed to report for a
hearing scheduled to be conducted in September 2001 at the RO with
a Member of the Board of Veterans' Appeals (Board). Accordingly,
her request for the Travel Board hearing is deemed withdrawn, and
the appeal is being processed accordingly. 38 C.F.R. 20.702(e)
(2001).

FINDINGS OF FACT

1. The appellant's failure to promptly report the award of a Civil
Service annuity resulted in the creation of the overpayment.

2. The appellant is significantly at fault for the creation of the
overpayment; it is not shown that collection of the indebtedness
would deprive the appellant of basic necessities, and waiver of the
indebtedness would result in an unjust enrichment.

2 -

CONCLUSION OF LAW

Recovery of the indebtedness would not be against equity and good
conscience. 38 U.S.C.A. 5107, 5302 (West 1991); 38 C.F.R. 1.963,
1.965 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a significant
change in the law during the pendency of this appeal. On November
9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L.
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38
U.S.C.A. 5100 et seq. (West Supp. 2001)) became law. VA has also
revised the provisions of 38 C.F.R. 3.159 effective November 9,
2000, in view of the new statutory changes. See 66 Fed. Reg. 45620-
45632 (August 29, 2001). This law redefined the obligations of VA
with respect to the duty to assist and included an enhanced duty to
notify a claimant as to the information and evidence necessary to
substantiate a claim for VA benefits. This law also eliminated the
concept of a well-grounded claim and superseded the decision of the
United States Court of Appeals for Veterans Claims (Court) in
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam
order), which had held that VA could not assist in the development
of a claim that was not well grounded. This change in the law is
applicable to all claims filed on or after the date of enactment of
the VCAA, or filed before the date of enactment and not yet final
as of that date. VCAA, 7(a), 114 Stat. at 2099-2100.

The appellant is seeking waiver of recovery of an overpayment of
improved death pension benefits. After examining the record, the
Board is satisfied that all relevant facts pertaining to the
appellant's claim have been properly developed. The Board finds
that the RO has obtained, or made reasonable efforts to obtain, all
records

3 -

which might be relevant to the appellant's claim. The Board notes
that no further assistance to the appellant in acquiring evidence
is required by the new statute.

The Board finds no prejudice to the appellant in this case by
proceeding with an adjudication of the question of waiver of
recovery of an overpayment of improved death pension benefits as
the RO has complied with the notice provisions of the VCAA and its
implementing regulations. This is so because the RO specifically
notified the appellant of the requirements needed for waiver of
recovery of an overpayment of improved death pension benefits in
the statement of the case issued during this appeal.

In August 2001, VA regulations implementing VCAA were issued; as
the RO has already complied with the notice provisions of the VCAA
the Board finds no prejudice to the appellant in this case by
proceeding with an adjudication of waiver of recovery of an
overpayment of improved death pension benefits. The Board finds
that all relevant facts have been properly developed and no further
assistance to the appellant is required to comply with the duty to
assist mandated by 38 U.S.C.A. Chapter 51. There has been no
prejudice to the appellant that would warrant a remand, and the
appellant's procedural rights have not been abridged by proceeding
with appellate review. Bernard v. Brown, 4 Vet. App. 384, 393
(1993).

The appellant is seeking waiver of recovery of an overpayment of
improved death pension benefits. In her application for death
pension benefits, completed by the appellant in April 1996, she
reported that had no sources of income. The appellant was awarded
improved death pension benefits effective from June 1996. The
notice sent to the appellant in May 1996 advising her of the grant
of her claim for VA death pension benefits informed her that the
award was based on her having no countable income from June 1996,
and that her VA pension was directly related to her income. It
stated that she must notify VA immediately if she had received any

4 -

income from another source, that she must also report any
additional income in the future, and that failure to do so would
result in the creation of an overpayment.

In September 1996 the appellant was advised that her award of
improved death pension benefits was made effective from May 1996.
The notice sent to the appellant in September 1996 advising her of
the earlier effective date of her award of VA death pension
benefits informed her that the award was based on her having no
countable income from May 1996, and that her VA pension was
directly related to her income. It stated that she must notify VA
immediately if she had received any income from another source,
that she must also report any additional income in the future, and
that failure to do so would result in the creation of an
overpayment.

In a letter sent to the appellant in February 1997 she was advised
that she should immediately inform the VA if there was any change
in her income. She was informed that if she had income currently
which was not.previously reported to the VA, the VA should be
informed as to the monthly rate and the date on which she received
the first check. She was advised to be sure to notify the VA as
soon as Social Security benefits were granted and that, if she did
not advise the VA promptly, an overpayment might be created which
she would have to repay.

In June 1998 a computer cross-check revealed that she had become
entitled to Social Security benefits and had been receiving these
benefits as of May 1997. In September 1997 her monthly payment of
improved death pension benefits reduced, effective May 1, 1997. The
following month a computer cross-check revealed that she had become
entitled to Civil Service annuity benefits and had been receiving
these benefits as of May 1996. Her monthly payment of improved
death pension benefits was terminated, effective May 1, 1996,
resulting in an overpayment of $9,412. It is herein noted that the
amount of the overpayment is not in dispute.

- 5 -

On the basis of the record before it, the COW determined that the
overpayment could not be attributed to fraud, misrepresentation or
bad faith on the part of the appellant. However, the COW also
determined that collection of $9,412 of the indebtedness should not
be waived under the principles of equity and good conscience.
Recovery of an overpayment of any VA benefit may be waived if
recovery of the indebtedness from the payee would be against equity
and good conscience. 38 U.S.C.A. 5302; 38 C.F.R. 1.963(a).

The factors which must be considered are the extent to which the
actions of the appellant contributed to the creation of the debt,
a weighing of the fault on the part of the appellant against any VA
fault, whether collection would deprive the appellant of basic
necessities, whether recovery would nullify the objective for which
the benefits were intended, whether failure to make restitution
would result in unfair gain to the appellant, and whether the
reliance on the VA benefits resulted in relinquishment of a
valuable right or incurrence of a legal obligation. 38 C.F.R.
1.965.

In considering these factors, the Board notes that there was
significant fault on the part of the appellant, as it was her
responsibility to inform the VA when her income changed. She was
clearly informed that her pension was based on her income in her
May 1996 award letter as well as in a subsequent award letter dated
in September 1996. She was reminded of the need to report any
income not previously reported to the VA as well as any additions
to income in a letter dated in February 1997. She clearly should
have been aware of her responsibility to report income information
promptly and accurately to the VA and it was her failure to do so
which led to the creation of the overpayment.

In considering the other factors, the Board notes that, as of
December 1999, the monthly net income of the appellant was $1,157
in Civil Service annuity and Social Security benefits. The reported
monthly expenses totaled $1,274. The expenses

- 6 -

included $350 for rent or mortgage payment, $400 for food, $100 for
clothing, $50 for bus fare, and $294 for health insurance. There
were $80 in monthly payments on installment contracts and other
debts which had an unpaid balance totaling $2,291. No amount was
past due on any of the debts listed.

The appellant reported owning no car or real estate, that she had
personal property valued at $500 and indicated that she had no
banking account and had $5 cash on hand. She noted that she had
been discharged from bankruptcy in 1994. She indicated that her
expenses exceeded her income by $117 and that she made up the
difference from her sons.

While the appellant now states that, because she does not speak
English, she did not know that she had to report her income, she
was able to initiate action to receive benefits. As her income and
expenses show a difference of only $117, and her VA death pension
payments far exceeded this amount, her receipt of these funds may
be viewed as a somewhat unfair gain to the appellant. She is
apparently able to avoid any past due amounts on her other debts
and the Board notes that the indebtedness to the government should
be given treatment equal to her privately incurred debts.
Considering the overall financial picture, the Board cannot
conclude that recovery of the overpayment would deprive the
appellant of basic necessities.

In considering the other cited factors, it is not shown that
recovery of the .overpayment at a reasonable rate would nullify the
objective for which the benefits were intended or that the reliance
on the VA benefits resulted in relinquishment of a valuable right
or incurrence of a legal obligation. Accordingly, it is the
judgment of the Board, after full consideration, that the recovery
of the overpayment, in reasonable regular installments, if
appropriate, is consistent with the standard of equity and good
conscience. The evidence is not so evenly balanced that there is
doubt as to any material issue. 38 U.S.C.A. 5107.

7 -

ORDER

Entitlement to waiver of recovery of an overpayment of improved
death pension benefits is denied.

R. F. WILLIAMS 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision. We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001. See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001). In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims." (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court. (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

- 8 -



